Murphy, P. J., and Lynch, J.,
dissent in a memorandum by Lynch, J., as follows: We dissent and would reverse the judgment of conviction of assault in the second degree and dismiss the indictment for the reason that the defendant was not identified as the assailant beyond a reasonable doubt. On the evening of July 6, 1979, Sal Giancarli was honored at a bachelor party by his friends D’Ambrosio, Pergolis, Prestopino and three others. The celebration began at the Villa Nova restaurant, continued on .it Rota’s bar, and then moved to another bar, On the Rocks. They had several drinks during the course of the celebration but all insisted that they were not drunk when they left On the Rocks at 1:30 a.m. When the celebrants left the bar another group that included the defendant was gathered near the entrance. The celebrants began walking toward their cars across the street to a gas station area used as a parking lot when someone from the defendant’s group threw a beer bottle that landed in front of them. This was followed by a thrown hubcap or wheel cover. When Prestopino threw the hubcap back at the other group, “[A]ll hell broke loose”, in the words of Tartarone, an uninvolved bystander. In the melee Prestopino was knocked to the ground. His assailant was identified as someone other than the defendant. He was kicked and his leg was broken. Prestopino and Pergolis testified that they saw a different assailant, a stocky Caucasian male, hit D’Ambrosio on the jaw, while D’Ambrosio was standing next to his car. D’Ambrosio did not see his attacker. He was knocked unconscious, hospitalized for 18 days and suffered permanent injuries. Tartarone testified that D’Ambrosio was struck by a bearded man who was five feet, eight or nine inches tall and weighed 210 to 220 pounds. The defendant was arrested 11 days later for the assault on D’Ambrosio. He is six-feet tall and weighed 250 pounds. He was clean shaven when arrested but admitted that he was bearded at the time of the fight. He told the police that he had “clocked” a man who was “bothering” a girl named Irene outside On the Rocks. He said the man had thrown a wheel cover at him and tried to punch him. He said the man he hit was standing by the driver’s side of a car. He added that he “did” [presumably meaning hit] another man, then ran away. Prestopino was unable to identify the defendant in a lineup as D’Ambrosio’s assailant. At the same lineup, Pergolis identified one other than the defendant as the assailant. Tartarone could only say that the defendant looked like D’Ambrosio’s assailant, but he admitted that he did not see the assailant’s face. There are only two pieces of *460evidence connecting the defendant to the assault on D’Ambrosio. Both are sufficiently flawed to raise a reasonable doubt of the defendant’s guilt. First, D’Ambrosio was standing by his car when he was attacked and the defendant admitted that the man he hit was standing by a car. But this free-for-all occurred on a public street and parking lot with who knows how many cars and who knows how many people hit who were perceived to have been standing near cars. Furthermore, the defendant identified the man standing by the car as the one who had thrown the wheel cover. This would have been Prestopino, not D’Ambrosio. The remaining piece of evidence, connecting the defendant to the assault on D’Ambrosio is Tartarone’s identification, but the "witness refused to be positive and certain about it. This is understandable. Tartarone had not seen the assailant’s face and his description of the assailant to the police was of a man significantly shorter in height and lighter in weight than the defendant. The basis for this conviction is open to more reasonable doubt by Prestopino’s inability to identify the defendant and Pergolis’ identifying someone else as the assailant.